Citation Nr: 0927636	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability, to include a healed left clavicle 
fracture and chronic impingement syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 Regional Office (RO) in 
Waco, Texas rating decision, which continued the Veteran's 10 
percent evaluation for residuals of a left clavicle fracture.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that proceeding has 
been associated with the claims folder.


FINDING OF FACT

The Veteran's left shoulder disability, to include a healed 
left clavicle fracture and impingement syndrome, is 
manifested by pain and limitation of motion to approximately 
the shoulder level.


CONCLUSION OF LAW

The criteria for a compensable evaluation of 20 percent, but 
no higher, for a left shoulder disability, to include a 
healed left clavicle fracture and impingement syndrome, have 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5200, 5201, 5202 and 5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in March 2005, September 2006, and May 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The September 2006 and May 2008 letters explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The May 
2008 letter satisfied the above requirements, and the claim 
was subsequently readjudicated following issuance of this 
notice. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations in May 2005, 
January 2007, and November 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's condition since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds these examination reports to be thorough and consistent 
with contemporaneous VA and private treatment records.  As 
will be discussed in greater detail below, the examination 
reports were based on review of the claims file, including 
relevant medical records specifically discussed in the 
reports, an interview with the Veteran, and physical 
examination.  The November 2008 report specifically discussed 
a December 2008 MRI and May 2006 x-ray of the left shoulder.  
Thus, the examinations in this case are adequate upon which 
to base a decision with regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).
 
In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45. 
 
The Veteran was service-connected for a left clavicle 
fracture, in January 1980, and assigned a rating of 0 
percent.  The Veteran's rating was increased to 10 percent in 
an August 1994 rating decision.  The Veteran submitted 
another claim for an increased rating in April 2005.  In July 
2005, the RO issued a rating decision continuing the 10 
percent evaluation.  

Historically, the Veteran's left clavicle fracture was rated 
under Diagnostic Code  5203 for impairment of the clavicle or 
scapula.  A 10 percent rating is assigned under Diagnostic 
Code 5203 for impairment of the clavicle or scapula where the 
impairment is manifested by a malunion of the clavicle or 
scapula or the nonunion of the joint without loose movement.  
A 20 percent rating is warranted if there is a nonunion of 
the joint with loose movement or a dislocation of the joint.  
38 C.F.R. § 4.71a, DC 5203 (2008).  

However, review of the pertinent medical evidence indicates 
the Veteran's predominant complaint is for pain affecting 
range of motion.  Based on recent examinations and the 
Veteran's testimony, the Board finds that his service-
connected left shoulder disability is more appropriately 
evaluated based on limitation of motion.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2008).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id. 
 
After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the Veteran's left shoulder disability, to include a healed 
left clavicle fracture and chronic impingement syndrome, to 
20 percent, but no more. 

The Veteran suffered an in-service injury in approximately 
May 1966, specifically a fracture to the middle third of his 
left clavicle.  The fracture was treated with a figure of 
eight splint.  In June 1966, an x-ray showed an old ununited 
fracture of the middle third of the left clavicle with a 
small amount of callus formation.  The Veteran reported no 
further issue during service.  

As noted above, the Veteran was service connected for the 
left clavicle fracture in January 1980 and received a 10 
percent evaluation in August 1994.  In March 2005, the 
Veteran reported left shoulder pain for about 1 year.

In April 2005, the Veteran received treatment for left 
shoulder pain.  The treatment note states onset 5 to 6 years 
previously after a fall, with pain gradually increasing 
thereafter.  The Veteran reported difficulty reaching over 
his head.  On examination, the Veteran had forward flexion to 
120 degrees, abduction to 90 degrees, and extension and 
external rotation noted as limited but without specific 
degree stated.  Manual muscle testing revealed strength of 3 
plus out of 5 for shoulder abduction and otherwise 5 out of 
5.  The physician's impression was left shoulder impingement 
(arthritis vs. rotator cuff syndrome) and left AC joint 
arthritis.

The Veteran was afforded a VA examination in May 2005.  At 
that time, the Veteran reported significant loss of motion 
and weakness in his left shoulder within the previous one 
year, with sudden onset when he awoke one morning.  Since 
that time, the Veteran reported increased pain in the 
shoulder with overhead use.  The examiner stated the Veteran 
did not use a brace or sling (although the Veteran 
subsequently disputed that claim, asserting that he used a 
sling intermittently).  The Veteran reported sharp pain of 
brief duration when reaching up over shoulder level.  
Typically the pain would stop immediately on lowering the arm 
and shoulder.  The Veteran also reported occasional pain in 
the shoulder with driving and aching pain after an active day 
with no chance to rest the shoulder.  At that time, the 
Veteran had been unemployed for approximately ten years for 
unrelated health reasons.  The Veteran claimed that his left 
shoulder had not affected his previous job as a machinist 
running a milling machine.  The Veteran reported no effect 
from the shoulder on his activities of daily living.  On 
examination, palpation revealed a bony defect in the left 
mid-clavicle that was stable and nontender.  The Veteran 
reported some discomfort to palpation of the 
acromioclavicular (AC) joint and laterally over the shoulder.  
The examiner observed atrophy of the infraspinatus and 
supraspinatus muscles and slightly positive cross-arm and 
impingement tests.  Forward flexion from 0 to 80 degrees was 
pain-free and from 80 to 110 degrees with pain.  Abduction 
was 0 to 90 degrees with pain at 90 degrees.  External 
rotation was to 30 degrees, adduction to 10 degrees with 
discomfort, and extension to 45 degrees with discomfort.  
Rotator cuff muscles were measured as 3 out of 5 and the 
deltoid as 5 out of 5.  Repetitive motion did not yield 
increased pain and there was no loss of motion, fatigability, 
weakness, or incoordination.  The examiner's impression was 
healed left clavicle fracture and chronic impingement 
syndrome of the left shoulder with rotator cuff tear.  In the 
examiner's opinion it was less likely than not that the 
impingement syndrome was related to the healed clavicle 
fracture.

A May 2005 x-ray showed an old fracture of the mid-clavicle 
with slight superior bowing but good healing.  The shoulder 
was noted as otherwise normal, as was the AC joint.

The Veteran was afforded a second VA examination in January 
2007.  The examiner noted the Veteran's history and noted the 
Veteran complained of pain in the left shoulder with overhead 
activities, which the Veteran attributed to his clavicle 
fracture.  The Veteran reported no flare-ups or the use of 
assistive devices.  The Veteran's activities of daily living 
were affected in the inability to lift overhead or rest his 
elbow on the arm of a chair without left shoulder pain.  
There was no pain at the fracture site.  The Veteran had 
returned to work as a machinist running a milling machine and 
had not missed a day of work due to the left shoulder.  On 
examination, the examiner found a malunion of the clavicle at 
the fracture site with only minor deformity.  The Veteran 
reported pain and tenderness at the AC joint.  The examiner 
noted previous x-rays showed no evidence of arthritis at the 
AC joint.  There was evidence of impingement syndrome and the 
Veteran had forward flexion from 0 to 110 degrees, with pain 
from 90 to 110 degrees.  The Veteran had abduction from 0 to 
90 degrees, with pain at 90 degrees; external rotation from 0 
to 70 degrees with pain at 70; and internal rotation from 0 
to 90 degrees without pain.  There was no change in range of 
motion with repetition.  There was no evidence of flare-ups 
and no effect of incoordination, fatigue, weakness, lack of 
endurance on shoulder function.  The examiner's diagnosis was 
a healed left clavicle fracture without residuals and 
impingement syndrome of the left shoulder, which the examiner 
attributed to the natural aging process in those performing 
overhead type activities and not to the Veteran's clavicle 
fracture.

The Veteran submitted a letter from his VA treating 
physician, dated in May 2008, which noted the Veteran's 
complaints of moderate to severe left shoulder pain, 
resulting in an inability to reach overhead, difficulty 
reaching across with his left upper extremity, and resting 
his elbow on the arm of a chair.  The Veteran had also 
reported intermittent excruciating pain and intermittent 
numbness.  The physician also stated:

Considering the symptoms that the patient continues 
to experience, as well as his diagnosis and 
prognosis, it is in my professional medical opinion 
that the symptoms he is now experiencing are 
directly related to the left should[er] injuries 
sustained when he was on active military duty.

In November 2008, the Veteran was afforded a third VA 
examination.  The examiner noted review of the claims file, 
with specific reference to a May 2006 x-ray that showed a 
healed mid-shaft clavicle fracture, but an otherwise normal 
x-ray.  The examiner noted the Veteran's approximately 40 
years of milling machine work.  At that time the Veteran 
reported intermittent left shoulder pain for the previous 20 
to 25 years and no specific complaints as to his right 
shoulder.  His left shoulder did not cause him to miss work 
and the Veteran reported no flare-ups with pain, but 
increased limitation with repetitive overhead use.  
Examination revealed tenderness at the AC joint and to the 
trapezius.  The cross arm test was negative and the 
impingement test slightly positive.  Forward flexion was 
measured to 150 degrees, abduction to 160 degrees, adduction 
to 10 degrees, external rotation to 20 degrees, and extension 
to 45 degrees.  Muscle testing indicated deltoid strength of 
5 out of 5 and the rotator cuff muscles as 4 out of 5.  There 
were no reports of pain on repetitive motion and no observed 
loss of motion, weakness, fatigability, or incoordination.  
The examiner's impression was a healed mid-shaft left 
clavicle fracture, chronic impingement syndrome of the left 
shoulder, and degenerative joint disease (DJD) of the AC 
joint.  The examiner opined that the impingement syndrome and 
DJD were related to work trauma and not the clavicle 
fracture.

A December 2008 MRI revealed mild osteoarthritic changes to 
the AC joint and tendinosis, but not a tear of the 
supraspinatus tendon.

The Board initially notes that several examiners have found 
that the Veteran's current shoulder manifestations are 
unrelated to the service-connected lumbar spine disability, 
and are, in fact, the result of job-related injury.  However, 
as the Veteran has clearly been service-connected for a 
disability of the shoulder, and there is at least one opinion 
indicating that all of his manifestations are in some way 
related to his original disability, the Board will afford the 
Veteran the benefit of the doubt and presume that all 
symptoms and manifestations noted on exam during the period 
under consideration in this appeal, including limitation of 
motion, are attributable to the service-connected disorder.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service- connected disability in the absence of medical 
evidence which does so].

The Board further concludes that the objective medical 
evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates 
that which warrants the assignment of a 20 percent disability 
rating.  See 38 C.F.R. § 4.7 (2008).  The Veteran is right-
hand dominant.  Initially, the Board observes the Veteran's 
tested ranges of motion vary a great deal in the examination 
reports of record.  However, although some fluctuation has 
been documented during this appeal period, the Veteran's 
range of motion has been shown on occasion to be limited to 
approximately the shoulder level, or around 90 degrees, for 
which a 20 percent disability rating is warranted under DC 
5201.  For example, range of motion testing in April 2005, 
May 2005, and January 2007 revealed abduction limited to 
approximately 90 degrees without pain.  In May 2005, forward 
flexion was observed to be pain-free up to 80 degrees, with 
pain between 80 to 110 degrees.  The Board recognizes that a 
much greater range of motion noted during the November 2008 
examination; however, there is no mention of the extent to 
which the stated range of motion is limited by pain.  The 
Board, therefore, considers the November 2008 recorded ranges 
of motion of less probative value than those previously 
mentioned.  Thus, the Veteran has confirmed motion limited by 
pain to approximately shoulder level.  Medical records 
indicate the Veteran's activities of daily living, to include 
activities involving reaching above shoulder level and 
sitting with the left elbow on the arm of the chair, are 
affected.  As such, a 20 percent disability rating is 
warranted under DC 5201.  See DeLuca, supra; see also 38 
C.F.R. §§ 4.40, 4.45. 

From the evidence, the Board concludes that the Veteran is 
not entitled to a rating greater than 20 percent.  A higher 
rating greater than 20 percent under DC 5201 is not warranted 
as the Veteran has pain-free forward flexion and abduction to 
approximately 80 to 90 degrees.  Under DC 5201, a 30 percent 
rating would be appropriate for a non-dominant limb limited 
to 25 degrees from the side.  As the Veteran's pain-free 
range of motion is at or nearly to shoulder level, a 30 
percent rating is not warranted under DC 5201.  

No higher rating under a different diagnostic code can be 
applied.  The Board notes that there are other diagnostic 
codes relating to shoulder disorders, such as Diagnostic Code 
5200 (ankylosis of the shoulder), Diagnostic Code 5202 
(impairment of the humerus), and Diagnostic Code 5203 
(impairment of the clavicle or scapula).  However, the 
Veteran's left shoulder disability is not manifested by an 
impairment of the humerus, and therefore Diagnostic Codes 
5202 is inapplicable.  Furthermore, ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
Veteran is able to move his left shoulder, so it is clearly 
not ankylosed.

The Board recognizes that the Veteran was originally rated 
under DC 5203, and the Board has considered application of 
that code.  However, a 20 percent rating is the highest 
available under DC 5203; therefore, no higher rating is 
available under this diagnostic code.  Furthermore, as both 
codes contemplate limitation of motion in the shoulder joint, 
the Board finds that separate ratings under both codes are 
prohibited under Diagnostic Codes 5203 and 5201. 

The Board recognizes there is recent evidence of 
osteoarthritic changes to the AC joint.  Diagnostic Code 5003 
states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected, which in this case 
would be DC 5201.  38 C.F.R. § 4.71a, DC (2008).  Thus, there 
can be no separate rating for any evidence of arthritis. 

The Board has also considered whether the Veteran should 
receive a separate disability rating for neurological 
symptoms of his left shoulder disability.  The Veteran 
reported during his April 2009 Board hearing having "bad 
nerves" and numbness in his elbow and arm.  The Board notes 
the May 2008 letter from the Veteran's treating physician 
also reported intermittent numbness and attributed the 
numbness to the Veteran's service-connected left shoulder 
disability.  However, there is no evidence of a specific 
diagnosis of a neurological disorder of the left upper 
extremity.   
 
Even assuming there is a relationship between the Veteran's 
neurological complaints and his service-connected disability, 
the Board finds the overall record demonstrates 
manifestations akin to no more than slight, incomplete 
paralysis of the middle radicular group.  38 C.F.R. § 4.124a, 
Diagnostic Code 8511 (2008).  As noted, the evidence 
demonstrates subjective complaints of numbness in the left 
elbow and arm, but no diagnosis of a specific neurological 
disorder, objective findings of loss of grip strength in the 
hand, diminished tendon reflexes in the left elbow, or loss 
of sensation in the left arm has been made, found, or 
claimed.  As such, the Board finds that, even if the reported 
numbness was found attributable to his service-connected 
disability, the degree of disability more closely 
approximates that of slight, incomplete paralysis of the 
middle radicular group, which warrants a noncompensable 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2008).  
Therefore, a separate disability rating for such symptoms 
will not be assigned. 
 
As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the Veteran's left 
shoulder disability. 

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's range 
of motion with the established criteria found in the rating 
schedule for range of motion for the shoulder shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating 
criteria considers the results of range of motion testing.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his left 
shoulder disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability since his time in service.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  The Board acknowledges the 
Veteran's assertion that his position as a manual mill 
machinist is the only job in which he has been employed since 
service.  The Veteran testified during his April 2009 Board 
hearing that he may have lost that job, in part, due to his 
left shoulder disability.  Moreover, the Veteran asserts that 
because of the pain in the left shoulder from overhead work 
activities he has been forced to return to school to learn 
another trade.  However, while the Veteran has claimed his 
left shoulder disability prevented him from accepting extra 
work offers, he also conceded during the April 2009 Board 
hearing and previous VA examinations that the disability 
never caused him to miss a day of work.  The Veteran's 
asserts he may have lost his job because of his left shoulder 
disability, but the greater weight of evidence, to include 
statements offered by the Veteran, suggests the primary or 
exclusive reason was the lack of available work.  
Furthermore, while some impairment in his ability to work is 
undoubtedly present, the Board notes that the 20 percent 
currently assigned already contemplates some industrial 
incapacity, and the Board finds that his disability is not 
shown to result in the marked interference with employment so 
as to warrant extraschedular consideration.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent, for a 
left clavicle fracture, is granted to the laws and 
regulations governing the payment of monetary awards.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


